 1   Charles Carbone, State Bar No. 206536
     P.O. Box 2809
 2   San Francisco, CA 94126
     Telephone: (415) 981-9773
 3   Fax: (415) 981-9774
     Email: charles@charlescarbone.com
 4
     Mark A. Redmond, State Bar No. 161520
 5   Law Offices of Mark A. Redmond, P.C.
     656 5th Avenue, Suite R
 6   San Diego, CA 92101
     Telephone: (916) 444-8240
 7   Email: mr@markredmondlaw.com
     Attorneys for Plaintiff Fernando Samaniego
 8
     MATTHEW RODRIQUEZ, State Bar No. 95976
 9   Acting Attorney General of California
     ADRIANO HRVATIN, State Bar No. 220909
10   Supervising Deputy Attorney General
     PREETI K. BAJWA, State Bar No. 232484
11   JEREMY DUGGAN, State Bar No. 229854
     Deputy Attorneys General
12    1300 I Street, Suite 125
      P.O. Box 944255
13    Sacramento, CA 94244-2550
      Telephone: (916) 210-6008
14    Fax: (916) 324-5205
      E-mail: Jeremy.Duggan@doj.ca.gov
15   Attorneys for Defendants
     Spangler, Ramirez and Albain
16

17                          IN THE UNITED STATES DISTRICT COURT

18                        FOR THE EASTERN DISTRICT OF CALIFORNIA

19                                   SACRAMENTO DIVISION

20
21   FERNANDO SAMANIEGO,                                Case No. 2:19-cv-02606 TLN KJN
22                                       Plaintiff, STIPULATED PROTECTIVE ORDER
23                   v.
                                                        Action Filed: December 24, 2019
24
     CDCR, et al.,
25
                                      Defendants.
26
27

28
                                                    1
                                                         Stipulated Protective Order (2:19-cv-02606 TLN KJN)
 1          To facilitate discovery in this matter, Plaintiff Fernando Samaniego and Defendants

 2   Spangler, Ramirez, and Albain (formerly Parsons), stipulate that all information, testimony,

 3   documents, or things produced or given (by a party or by a non-party) as part of discovery in this

 4   action shall be governed by this Stipulated Protective Order, which designates certain material as

 5   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

 6   1.     PURPOSES AND LIMITATIONS

 7          Disclosure and discovery activity in this action are likely to involve production of

 8   confidential, proprietary, or private information for which special protection from public

 9   disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

10   Accordingly, the parties stipulate to and petition the court to enter the following Stipulated

11   Protective Order. The parties acknowledge that this Order does not confer blanket protections on

12   all disclosures or responses to discovery and that the protection it affords from public disclosure

13   and use extends only to the limited information or items that are entitled to confidential treatment

14   under the applicable legal principles. The parties further acknowledge, as set forth in Section

15   12.3, below, that this Stipulated Protective Order does not entitle them to file confidential

16   information under seal; Eastern District Local Rule 141 sets forth the procedures that must be

17   followed and the standards that will be applied when a party seeks permission from the court to

18   file material under seal.

19   2.     DEFINITIONS

20          2.1     Challenging Party: a Party or Non-Party that challenges the designation of
21   information or items under this Order.

22          2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

23   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

24   of Civil Procedure 26(c).

25          2.3     “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items:

26   extremely sensitive “Confidential Information or Items,” disclosure of which to another Party or
27   Non-Party would create a substantial risk of serious harm that could not be avoided by less

28   restrictive means. The criteria for such designation shall be whether the Party has a good-faith
                                                      2
                                                          Stipulated Protective Order (2:19-cv-02606 TLN KJN)
 1   belief that the information is entitled to protection from disclosure to non-attorneys, because such

 2   information threatens the safety of individuals or inmates, or threatens the safety and security of a

 3   prison.

 4             2.4    Counsel (without qualifier): Counsel of Record (as well as their support staff).

 5             2.5    Designating Party: a Party or Non-Party that designates information or items that

 6   it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or

 7   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

 8             2.6    Disclosure or Discovery Material: all items or information, regardless of the

 9   medium or manner in which it is generated, stored, or maintained (including, among other things,

10   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

11   responses to discovery in this matter.

12             2.7    Expert: a person with specialized knowledge or experience in a matter pertinent to

13   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

14   consultant in this action.

15             2.8    Non-Party: any natural person, partnership, corporation, association, or other legal

16   entity not named as a Party to this action.

17             2.9    Counsel of Record: attorneys who are not employees of a party to this action but

18   are retained to represent or advise a party to this action and have appeared in this action on behalf

19   of that party or are affiliated with a law firm or government agency which has appeared on behalf

20   of that party.
21             2.10   Party: any party to this action, including all of its officers, directors, employees,

22   consultants, retained experts, and Counsel of Record (and their support staffs).

23             2.11   Producing Party: a Party or Non-Party that produces Disclosure or Discovery

24   Material in this action.

25             2.12   Professional Vendors: persons or entities that provide litigation support services

26   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
27   organizing, storing, or retrieving data in any form or medium) and their employees and

28   subcontractors.
                                                         3
                                                             Stipulated Protective Order (2:19-cv-02606 TLN KJN)
 1          2.13    Protected Material: any Disclosure or Discovery Material that is designated as

 2   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

 3          2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a

 4   Producing Party.

 5   3.     SCOPE

 6          The protections conferred by this Stipulated Protective Order cover not only Protected

 7   Material (as defined above), but also (1) any information copied or extracted from Protected

 8   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3) any

 9   testimony, conversations, or presentations by Parties or their Counsel that might reveal Protected

10   Material. However, the protections conferred by this Stipulated Protective Order do not cover the

11   following information: (a) any information that is in the public domain at the time of disclosure to

12   a Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as

13   a result of publication not involving a violation of this Order, including becoming part of the

14   public record through trial or otherwise; and (b) any information known to the Receiving Party

15   prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who

16   obtained the information lawfully and under no obligation of confidentiality to the Designating

17   Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.

18   4.     DURATION

19          Even after final disposition of this litigation, the confidentiality obligations imposed by

20   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
21   order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all

22   claims and defenses in this action, with or without prejudice; and (2) final judgment herein after

23   the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

24   including the time limits for filing any motions or applications for extension of time pursuant to

25   applicable law.

26   5.     DESIGNATING PROTECTED MATERIAL
27          5.1     Exercise of Restraint and Care in Designating Material for Protection.

28          Each Party or Non-Party that designates information or items for protection under this
                                                    4
                                                          Stipulated Protective Order (2:19-cv-02606 TLN KJN)
 1   Order must take care to limit any such designation to specific material that qualifies under the

 2   appropriate standards. The Designating Party must designate for protection only those parts of

 3   material, documents, items, or oral or written communications that qualify so that other portions

 4   of the material, documents, items, or communications for which protection is not warranted are

 5   not swept unjustifiably within the ambit of this Order.

 6          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

 7   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

 8   unnecessarily encumber or retard the case development process or to impose unnecessary

 9   expenses and burdens on other parties) expose the Designating Party to sanctions.

10          If it comes to a Designating Party’s attention that information or items that it designated

11   for protection do not qualify for protection at all or do not qualify for the level of protection

12   initially asserted, that Designating Party must promptly notify all other Parties that it is

13   withdrawing the mistaken designation.

14          5.2     Manner and Timing of Designations.

15          Except as otherwise provided in this Order (see, e.g., second paragraph of section 5.2(a)

16   below), or as otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for

17   protection under this Order must be clearly so designated before the material is disclosed or

18   produced.

19          Designation in conformity with this Order requires:

20          (a) for information in documentary form (e.g., paper or electronic documents, but
21   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

22   Party affix the legend “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES

23   ONLY” to each page that contains protected material. If only a portion or portions of the material

24   on a page qualifies for protection, the Producing Party also must clearly identify the protected

25   portion(s) (e.g., by making appropriate markings in the margins) and must specify, for each

26   portion, the level of protection being asserted.
27          A Party or Non-Party that makes original documents or materials available for inspection

28   need not designate them for protection until after the inspecting Party has indicated which
                                                      5
                                                           Stipulated Protective Order (2:19-cv-02606 TLN KJN)
 1   material it would like copied and produced. During the inspection and before the designation, all

 2   of the material made available for inspection shall be deemed “CONFIDENTIAL –

 3   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants

 4   copied and produced, the Producing Party must determine which documents, or portions thereof,

 5   qualify for protection under this Order. Then, before producing the specified documents, the

 6   Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “CONFIDENTIAL –

 7   ATTORNEYS’ EYES ONLY” to each page that contains Protected Material. If only a portion or

 8   portions of the material on a page qualifies for protection, the Producing Party also must clearly

 9   identify the protected portion(s) (e.g., by making appropriate markings in the margins) and must

10   specify, for each portion, the level of protection being asserted.

11          (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

12   Designating Party identifies on the record, before the close of the deposition, hearing, or other

13   proceeding, all protected testimony. When it is impractical to identify separately each portion of

14   testimony that is entitled to protection and it appears that substantial portions of the testimony

15   may qualify for protection, the Designating Party may invoke on the record (before the

16   deposition, hearing, or other proceeding is concluded) a right to have up to 21 days to identify the

17   specific portions of the testimony as to which protection is sought and to specify the level of

18   protection being asserted. Only those portions of the testimony that are appropriately designated

19   for protection within the 21 days shall be covered by the provisions of this Stipulated Protective

20   Order. Alternatively, a Designating Party may specify, at the deposition or up to 21 days
21   afterwards if that period is properly invoked, that the entire transcript shall be treated as

22   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

23          Parties shall give the other parties notice if they reasonably expect a deposition, hearing or

24   other proceeding to include Protected Material so that the other parties can ensure that only

25   authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”

26   (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition
27   shall not in any way affect its designation as “CONFIDENTIAL” or “CONFIDENTIAL –

28   ATTORNEYS’ EYES ONLY.”
                                                        6
                                                            Stipulated Protective Order (2:19-cv-02606 TLN KJN)
 1          Transcripts containing Protected Material shall have an obvious legend on the title page

 2   that the transcript contains Protected Material, and the title page shall be followed by a list of all

 3   pages (including line numbers as appropriate) that have been designated as Protected Material and

 4   the level of protection being asserted by the Designating Party. The Designating Party shall

 5   inform the court reporter of these requirements. Any transcript that is prepared before the

 6   expiration of a 21-day period for designation shall be treated during that period as if it had been

 7   designated “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise

 8   agreed. After the expiration of that period, the transcript shall be treated only as actually

 9   designated.

10          (c) for information produced in some form other than documentary and for any other

11   tangible items, that the Producing Party affix in a prominent place on the exterior of the container

12   or containers in which the information or item is stored the legend “CONFIDENTIAL” or

13   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or portions of the

14   information or item warrant protection, the Producing Party, to the extent practicable, shall

15   identify the protected portion(s).

16          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

17   designate qualified information or items does not, standing alone, waive the Designating Party’s

18   right to secure protection under this Order for such material. Upon timely correction of a

19   designation, the Receiving Party must make reasonable efforts to assure that the material is

20   treated in accordance with the provisions of this Order.
21   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

22          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

23   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

24   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

25   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

26   challenge a confidentiality designation by electing not to mount a challenge promptly after the
27   original designation is disclosed.

28          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution
                                                  7
                                                           Stipulated Protective Order (2:19-cv-02606 TLN KJN)
 1   process by providing written notice of each designation it is challenging and describing the basis

 2   for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

 3   notice must recite that the challenge to confidentiality is being made in accordance with this

 4   specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in

 5   good faith and must begin the process by conferring directly (in voice to voice dialogue; other

 6   forms of communication are not sufficient) within 14 days of the date of service of notice. In

 7   conferring, the Challenging Party must explain the basis for its belief that the confidentiality

 8   designation was not proper and must give the Designating Party an opportunity to review the

 9   designated material, to reconsider the circumstances, and, if no change in designation is offered,

10   to explain the basis for the chosen designation. A Challenging Party may proceed to the next

11   stage of the challenge process only if it has engaged in this meet and confer process first or

12   establishes that the Designating Party is unwilling to participate in the meet and confer process in

13   a timely manner.

14          6.3     Judicial Intervention.

15          If the Parties cannot resolve a challenge without court intervention, the Designating Party

16   shall file and serve a motion to retain a confidentiality designation within 21 days of the initial

17   notice of challenge or within 14 days of the parties agreeing that the meet-and-confer process will

18   not resolve their dispute, whichever is earlier. Each such motion must be accompanied by a

19   competent declaration affirming that the movant has complied with the meet-and-confer

20   requirements imposed in the preceding paragraph. Failure by the Designating Party to make such
21   a motion, including the required declaration within 21 days (or 14 days, if applicable), shall

22   automatically waive the confidentiality designation for each challenged designation, unless this

23   time is extended by consent of the parties or order of the court. In addition, the Challenging Party

24   may file a motion challenging a confidentiality designation at any time if there is good cause for

25   doing so, including a challenge to the designation of a deposition transcript or any portions

26   thereof. Any motion brought pursuant to this provision must be accompanied by a competent
27   declaration affirming that the movant has complied with the meet-and-confer requirements

28   imposed by the preceding paragraph.
                                                       8
                                                           Stipulated Protective Order (2:19-cv-02606 TLN KJN)
 1          The burden of persuasion in any such challenge proceeding shall be on the Designating

 2   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

 3   unnecessary expenses and burdens on other parties) may expose the Challenging Party to

 4   sanctions. Unless the Designating Party has waived the confidentiality designation by failing to

 5   file a motion to retain confidentiality as described above, all parties shall continue to afford the

 6   material in question the level of protection to which it is entitled under the Producing Party’s

 7   designation until the court rules on the challenge.

 8   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

 9          7.1      Basic Principles.

10          A Receiving Party may use Protected Material that is disclosed or produced by another

11   Party or by a Non-Party in connection with this case only for prosecuting, defending, or

12   attempting to settle this litigation. Such Protected Material may be disclosed only to the

13   categories of persons and under the conditions described in this Order. When the litigation has

14   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

15   DISPOSITION).

16          Protected Material must be stored and maintained by a Receiving Party at a location and in

17   a secure manner that ensures that access is limited to the persons authorized under this Order.

18          7.2      Disclosure of “CONFIDENTIAL” Information or Items.

19          Unless otherwise ordered by the court or permitted in writing by the Designating Party, a

20   Receiving Party may disclose any information or item designated “CONFIDENTIAL” only to:
21                (a) the Receiving Party’s Counsel of Record in this action, as well as employees of

22   said Counsel of Record to whom it is reasonably necessary to disclose the information for this

23   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

24   attached hereto as Exhibit A;

25                (b) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

26   reasonably necessary for this litigation and who have signed the “Acknowledgment and
27   Agreement to Be Bound” (Exhibit A);

28                (c) the court and its personnel;
                                                       9
                                                           Stipulated Protective Order (2:19-cv-02606 TLN KJN)
 1              (d) court reporters and their staff, professional jury or trial consultants, mock jurors,

 2   and Professional Vendors to whom disclosure is reasonably necessary for this litigation and who

 3   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 4              (e) during their depositions, witnesses in the action to whom disclosure is reasonably

 5   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

 6   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

 7   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

 8   bound by the court reporter and may not be disclosed to anyone except as permitted under this

 9   Stipulated Protective Order.

10              (f) the author or recipient of a document containing the information or a custodian or

11   other person who otherwise possessed or knew the information.

12          7.3 Disclosure of “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

13   Items. Unless otherwise ordered by the court or permitted in writing by the Designating Party,

14   Counsel for the Receiving Party may not disclose any information or item designated

15   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to Plaintiff Kester, members of Plaintiff’s

16   family, friends or associates of Plaintiff, or to any other inmate, parolee, or person previously in

17   the custody of CDCR or any of their relatives, friends, associates, or the public. Unless otherwise

18   ordered by the Court or permitted in writing by the Designating Party, only Counsel for the

19   Receiving Party may have access to and review any information or item designated

20   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Staff employed by Counsel and Expert(s)
21   retained by the Receiving Party will not disclose any item or information designated

22   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or make copies of any item or information

23   so designated, except as necessary for this litigation. Counsel may disclose any information or

24   item designated “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:

25              (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

26   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
27   information for this litigation and who have signed the “Acknowledgment and Agreement to Be

28   Bound” that is attached hereto as Exhibit A;
                                                      10
                                                           Stipulated Protective Order (2:19-cv-02606 TLN KJN)
 1              (b) Expert witnesses of the Receiving Party (1) to whom disclosure is reasonably

 2   necessary for this litigation, (2) who have signed the “Acknowledgment and Agreement to Be

 3   Bound” (Exhibit A), and (3) as to whom the procedures set forth in paragraph 7.4(a)(2), below,

 4   have been followed;

 5               (c) the court and its personnel;

 6               (d) court reporters and their staff, professional jury or trial consultants, and

 7   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

 8   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

 9               (e) the author or recipient of a document containing the information or a custodian or

10   other person who otherwise possessed or knew the information.

11          7.4 Procedures for Approving or Objecting to Disclosure of “CONFIDENTIAL –

12   ATTORNEYS’ EYES ONLY” Information or Items to Experts.

13          (a) Unless otherwise ordered by the court or agreed to in writing by the Designating Party,

14   a Party that seeks to disclose to an Expert (as defined in this Order) any information or item that

15   has been designated “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to paragraph

16   7.3(c) first must make a written request to the Designating Party that (1) identifies the general

17   categories of “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information that the Receiving

18   Party seeks permission to disclose to the Expert, (2) sets forth the full name of the Expert and the

19   city and state of his or her primary residence, (3) attaches a copy of the Expert’s current resume,

20   (4) identifies the Expert’s current employer(s), (5) identifies each person or entity from whom the
21   Expert has received compensation or funding for work in his or her areas of expertise or to whom

22   the expert has provided professional services, including in connection with a litigation, at any

23   time during the preceding five years, and (6) identifies (by name and number of the case, filing

24   date, and location of court) any litigation in connection with which the Expert has offered expert

25   testimony, including through a declaration, report, or testimony at a deposition or trial, during the

26   preceding five years.
27          (b) A Party that makes a request and provides the information specified in the preceding

28   respective paragraphs may disclose the subject Protected Material to the identified Expert unless,
                                                    11
                                                          Stipulated Protective Order (2:19-cv-02606 TLN KJN)
 1   within 14 days of delivering the request, the Party receives a written objection from the

 2   Designating Party. Any such objection must set forth in detail the grounds on which it is based.

 3          (c) A Party that receives a timely written objection must meet and confer with the

 4   Designating Party (through direct voice-to-voice dialogue) to try to resolve the matter by

 5   agreement within seven days of the written objection. If no agreement is reached, the Party

 6   seeking to make the disclosure to the Expert may file a motion as provided in Civil Local Rule 7

 7   (and in compliance with Civil Local Rule 79-5, if applicable) seeking permission from the court

 8   to do so. Any such motion must describe the circumstances with specificity, set forth in detail the

 9   reasons why the disclosure to the Expert is reasonably necessary, assess the risk of harm that the

10   disclosure would entail, and suggest any additional means that could be used to reduce that risk.

11   In addition, any such motion must be accompanied by a competent declaration describing the

12   parties’ efforts to resolve the matter by agreement (i.e., the extent and the content of the meet and

13   confer discussions) and setting forth the reasons advanced by the Designating Party for its refusal

14   to approve the disclosure.

15          In any such proceeding, the Party opposing disclosure to the Expert shall bear the burden

16   of proving that the risk of harm that the disclosure would entail (under the safeguards proposed)

17   outweighs the Receiving Party’s need to disclose the Protected Material to its Expert.

18   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
            LITIGATION
19

20          If a Party is served with a subpoena or a court order issued in other litigation that compels

21   disclosure of any information or items designated in this action as “CONFIDENTIAL” or

22   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:

23              (a) promptly notify in writing the Designating Party. Such notification shall include a

24   copy of the subpoena or court order;

25              (b) promptly notify in writing the party who caused the subpoena or order to issue in

26   the other litigation that some or all of the material covered by the subpoena or order is subject to

27   this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;

28   and
                                                      12
                                                           Stipulated Protective Order (2:19-cv-02606 TLN KJN)
 1              (c) cooperate with respect to all reasonable procedures sought to be pursued by the

 2   Designating Party whose Protected Material may be affected.

 3          If the Designating Party timely seeks a protective order, the Party served with the

 4   subpoena or court order shall not produce any information designated in this action as

 5   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a

 6   determination by the court from which the subpoena or order issued, unless the Party has obtained

 7   the Designating Party’s permission. The Designating Party shall bear the burden and expense of

 8   seeking protection in that court of its confidential material – and nothing in these provisions

 9   should be construed as authorizing or encouraging a Receiving Party in this action to disobey a

10   lawful directive from another court.

11   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
            LITIGATION
12

13          (a) The terms of this Order are applicable to information produced by a Non-Party in this

14   action and designated as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES

15   ONLY.” Such information produced by Non-Parties in connection with this litigation is protected

16   by the remedies and relief provided by this Order. Nothing in these provisions should be

17   construed as prohibiting a Non-Party from seeking additional protections.

18          (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

19   Party’s confidential information in its possession, and the Party is subject to an agreement with

20   the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

21                  (1) promptly notify in writing the Requesting Party and the Non-Party that some

22   or all of the information requested is subject to a confidentiality agreement with a Non-Party;

23                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order

24   in this litigation, the relevant discovery request(s), and a reasonably specific description of the

25   information requested; and

26                  (3) make the information requested available for inspection by the Non-Party.

27          (c) If the Non-Party fails to object or seek a protective order from this court within 14

28   days of receiving the notice and accompanying information, the Receiving Party may produce the
                                                       13
                                                            Stipulated Protective Order (2:19-cv-02606 TLN KJN)
 1   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

 2   seeks a protective order, the Receiving Party shall not produce any information in its possession

 3   or control that is subject to the confidentiality agreement with the Non-Party before a

 4   determination by the court. Absent a court order to the contrary, the Non-Party shall bear the

 5   burden and expense of seeking protection in this court of its Protected Material.

 6   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 7          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

 8   Material to any person or in any circumstance not authorized under this Stipulated Protective

 9   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

10   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

11   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were made

12   of all the terms of this Order, and (d) request such person or persons to execute the

13   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

14   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
            MATERIAL
15

16          When a Producing Party gives notice to Receiving Parties that certain inadvertently

17   produced material is subject to a claim of privilege or other protection, the obligations of the

18   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

19   provision is not intended to modify whatever procedure may be established in an e-discovery

20   order that provides for production without prior privilege review. Pursuant to Federal Rule of

21   Evidence 502(d) and (e), insofar as the Parties reach an agreement on the effect of disclosure of a

22   communication or information covered by the attorney-client privilege or work product

23   protection, the Parties may incorporate their agreement in the stipulated protective order

24   submitted to the court.

25   12.    MISCELLANEOUS

26          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

27   seek its modification by the court in the future.

28
                                                         14
                                                              Stipulated Protective Order (2:19-cv-02606 TLN KJN)
 1          12.2    Right to Assert Other Objections. By stipulating to the entry of this Stipulated

 2   Protective Order, no Party waives any right it otherwise would have to object to disclosing or

 3   producing any information or item on any ground not addressed in this Stipulated Protective

 4   Order. Similarly, no Party waives any right to object on any ground to use in evidence of any of

 5   the material covered by this Stipulated Protective Order.

 6          12.3    Filing Protected Material. Without written permission from the Designating Party

 7   or a court order secured after appropriate notice to all interested persons, a Party may not file in

 8   the public record in this action any Protected Material. A Party that seeks to file under seal any

 9   Protected Material must comply with Civil Local Rule 141. Protected Material may only be filed

10   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at

11   issue. Pursuant to Civil Local Rule 141, a sealing order will issue only upon a request

12   establishing that the Protected Material at issue is entitled to protection under the law.

13   13.    FINAL DISPOSITION

14          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

15   Receiving Party must return all Protected Material to the Producing Party or destroy such

16   material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,

17   compilations, summaries, and any other format reproducing or capturing any of the Protected

18   Material. Whether the Protected Material is returned or destroyed, upon request of the Producing

19   Party, the Receiving Party must submit a written certification to the Producing Party (and, if not

20   the same person or entity, to the Designating Party) within 60 days that (1) identifies (by
21   category, where appropriate) all the Protected Material that was returned or destroyed and (2)

22   affirms that the Receiving Party has not retained any copies, abstracts, compilations, summaries

23   or any other format reproducing or capturing any of the Protected Material. Notwithstanding this

24   provision, Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial,

25   deposition, and hearing transcripts, legal memoranda, correspondence, deposition and trial

26   exhibits, expert reports, attorney work product, and consultant and expert work product, even if
27   such materials contain Protected Material. In addition, Counsel of Record is not required to

28   destroy or return copies of Protected Material that may be stored on back-up storage media
                                                      15
                                                           Stipulated Protective Order (2:19-cv-02606 TLN KJN)
 1   created in the Counsel of Record’s normal course of business and retained for disaster-recovery

 2   purposes, but Counsel of Record should make an attempt to destroy or return such copies as

 3   feasible. Any such archival copies that contain or constitute Protected Material remain subject to

 4   this Protective Order as set forth in Section 4 (DURATION).

 5          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 6

 7   Dated: __4/23______, 2021                             Respectfully submitted,
 8                                                         MATTHEW RODRIQUEZ
                                                           Acting Attorney General of California
 9                                                         ADRIANO HRVATIN
                                                           Supervising Deputy Attorney General
10
                                                           / S/
11
                                                           JEREMY DUGGAN
12                                                         Deputy Attorney General
                                                           Attorneys for Defendants
13                                                         Spangler, Ramirez and Albain
14   Dated: __4/22______, 2021                             Respectfully submitted,
15                                                         / S/
16
                                                           CHARLES CARBONE
17                                                         MARK A. REDMOND
                                                           Attorneys for Plaintiff Fernando Samaniego
18

19   PURSUANT TO STIPULATION, IT IS SO ORDERED.

20   Dated: April 28, 2021

21

22

23
     /sama2606.po
24

25

26
27

28
                                                     16
                                                          Stipulated Protective Order (2:19-cv-02606 TLN KJN)
 1                                                    EXHIBIT A

 2         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3         I, _____________________________ [print or type full name], of _________________ [print or

 4   type full address], declare under penalty of perjury that I have read in its entirety and understand the

 5   Stipulated Protective Order that was issued by the United States District Court for the Northern District of

 6   California on [date] in the case of Samaniego v. CDCR, et al., Eastern District of California Case No.

 7   2:19-cv-02606. I agree to comply with and to be bound by all the terms of this Stipulated Protective Order

 8   and I understand and acknowledge that failure to so comply could expose me to sanctions and punishment

 9   in the nature of contempt. I solemnly promise that I will not disclose in any manner any information or

10   item that is subject to this Stipulated Protective Order to any person or entity except in strict compliance

11   with the provisions of this Order.

12         I further agree to submit to the jurisdiction of the United States District Court for the Northern

13   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even if

14   such enforcement proceedings occur after termination of this action.

15         I hereby appoint __________________________ [print or type full name] of

16   _______________________________________ [print or type full address and telephone number] as my

17   California agent for service of process in connection with this action or any proceedings related to

18   enforcement of this Stipulated Protective Order.

19

20   Date: _________________________________

21   City and State where sworn and signed: _________________________________

22   Printed name: ______________________________
           [printed name]
23
     Signature: __________________________________
24
           [signature]
25

26
27
     SA2020100725
28   34978632.docx
                                                           17
                                                                Stipulated Protective Order (2:19-cv-02606 TLN KJN)
